DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
4.	Figure 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo (JPH07100735A) in view of Minoru (JP2002014081A).
Regarding claim 1, Yasuo teaches a device of detecting magnetic characteristic change for a long material (as shown in fig. 11 via (indent A)), comprising: 
an exciting coil (as shown in fig. 11 (indent 1)) into which the long material (as shown in fig. 11 (indent 6)) is inserted and which magnetizes the long material in a longitudinal direction (as explained in [0011]); 
a detecting coil (as shown in fig. 11 (indent 2)) into which the long material (as shown in fig. 11 (indent 6)) is inserted and which detects a magnetic flux generated in the long material due to magnetization by the exciting coil (as explained in [0011]); and 
a yoke member (as shown in fig. 11 (indent 3)) which has a first opening portion which is positioned on one side of the long material in the longitudinal direction and into which the long 
wherein the exciting coil and the detecting coil are surrounded by the yoke member (as shown in fig. 11 (indent 3 around 1-2)), the first opening portion, and the second opening portion (as shown in fig. 11 (indent 3 around 4-5).
Yasou teach the instant invention above but does not explicitly teach detecting the portions where change in magnetic characteristics of the long material occur.
However Minoru in a relevant art teaches excitation coil to induce magnetic field in the steel and detection coil to detect the magnetization and utilizing this data to measure the quenching depth of the steel material teaches detecting the portions where change in magnetic characteristics of the long material occur (as explained in [0018] The quenching depth measuring device of the present invention is a quenching depth measuring device that non-destructively measures the depth of the hardened layer of a steel material, and is low for magnetizing in a direction along the surface of the steel material. Correlation data between the excitation coil that generates the frequency AC magnetic field, the detection coil that detects the induced magnetic field induced by the eddy current generated in the steel material, and the depth and output voltage of the known hardened hardened layer of the same type of steel material are stored in advance. It is provided with a calculation means for calculating the depth of the hardened layer of the target steel material from the output voltage of the detection coil 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Minoru in Yasou to gain the advantage of directly measuring the depth of a hardened layer of a steel material in a short time and non-destructively, with high measurement accuracy and reliability, and at low cost [Minoru [0011]].                                  

    PNG
    media_image1.png
    546
    767
    media_image1.png
    Greyscale
                       


Yasuo as modified teach the instant invention above:
Regarding claim 2, Yasuo as modified further teaches wherein a minimum cross-sectional area of the yoke member is equal to or greater than that of the long material when viewed from a cross-section perpendicular to a direction in which the magnetic flux flows (as shown in fig. 11 (indent 3 is larger than indent 6)).
Yasuo as modified teach the instant invention above:
Regarding claims 3, 12, Yasuo as modified further teaches wherein a plurality of the detecting coils are provided, and at least one of the detecting coils is provided at at least one of the position of the first opening portion and the position of the second opening portion (as shown in fig. 11 (indent 3-5)).
Yasuo as modified teach the instant invention above:
Regarding claims 4, 13-14, Yasuo as modified further teaches a feeding mechanism which relatively moves the long material in the longitudinal direction with respect to the exciting coil, the detecting coil, and the yoke member (as explained in [0044] the machine tool main body has a spindle motor 32 for rotating the drill 1 in the forward and reverse directions and a feed motor 33 for moving the drill 2 ).

    PNG
    media_image2.png
    640
    555
    media_image2.png
    Greyscale

6.	Claims 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo (JPH07100735A), Minoru (JP2002014081A) as applied to the rejection of claim 1 above and further in view of Noda (JP2011203092A).
Yasuo as modified by Minoru teach the instant invention above:
Regarding claims 5, 9, 15, 16, 17, 20, Yasuo as modified by Minoru teaches a detector which detects the portions where magnetic characteristics change based on an output voltage of the detecting coil (as explained in [0016] Further, an AC voltmeter 5 is connected between both terminals of the detection coil 3 so that the voltage between the terminals can be detected. Further, the output of the AC voltmeter 5 is sent to the signal processing device 6 to determine the condition of the drill 1 (the condition such as the presence or absence of breakage), 
Yasuo as modified by Minoru does not explicitly teaches wherein the detector previously stores, as a reference curve, a magnetic characteristic curve acquired based on an output voltage of the detecting coil in a case where a reference material which is a long material having predetermined hardness is magnetized by the exciting coil, and the detector executes a procedure for acquiring a magnetic characteristic curve which is a test curve based on an output voltage of the detecting coil in a case where a test material which is a long test target material is magnetized by the exciting coil, a procedure for simultaneously displaying the reference curve and the test curve in the same orthogonal coordinate system, and a procedure for detecting the portions where magnetic characteristics change in the test material based on a difference in the shape between the reference curve and the test curve.
However Noda in a relevant art teaches an inspection apparatus examining a subject that is a long object made of a metal utilizing an excitation coil that generates a magnetic field substantially perpendicular to the length direction of the subject inside the subject, and changes in magnetic flux due to the magnetic field generated by the excitation coil, detection coil that generates a corresponding voltage according to a change in long object, and memory 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Noda in Yasuo as modified by Minoru to gain the advantage of determining the quality of the subject more efficiently and more accurately [Noda [0007]].                                  

    PNG
    media_image3.png
    548
    502
    media_image3.png
    Greyscale

Yasuo as modified by Minoru teach the instant invention above:
Regarding claims 6, 10, Yasuo as modified by Minoru does not explicitly teaches where magnetic characteristics change in the test material based on a difference between a change of an inclination of a tangent of the reference curve and a change of an inclination of a tangent of the test curve.
However Noda in a relevant art teaches an inspection apparatus examining a subject that is a long object made of a metal utilizing an excitation coil and detection coils teaches the detector detects the portions where magnetic characteristics change in the test material based 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Noda in Yasuo as modified by Minoru to gain the advantage of determining the quality of the subject more efficiently and more accurately [Noda [0007]].                                  
Yasuo as modified by Minoru teach the instant invention above:
Regarding claims 7, 11, Yasuo as modified by Minoru does not explicitly teaches wherein the detector detects the portions where magnetic characteristics change in the test material based on a difference between a time differential value of an output voltage of the detecting coil obtained regarding the reference material and a time differential value of an output voltage of the detecting coil obtained regarding the test material.
However Noda in a relevant art teaches an inspection apparatus examining a subject that is a long object made of a metal utilizing an excitation coil and detection coils teaches wherein the detector detects the portions where magnetic characteristics change in the test 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Noda in Yasuo as modified by Minoru to gain the advantage of determining the quality of the subject more efficiently and more accurately [Noda [0007]].                                  
Yasuo teach the instant invention above except:
Regarding claim 8, 18-19, Yasou does not explicitly teach which is positioned in a rear stage of quenching of the long material.
However Minoru in a relevant art teaches excitation coil to induce magnetic field in the steel and detection coil to detect the magnetization and utilizing this data to measure the quenching depth of the steel material teaches which is positioned in a rear stage of quenching of the long material  (as shown in fig. 11 (indent 1 is in initial stage)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Minoru in Yasou to gain the advantage of directly measuring the depth of a hardened layer of a steel material in a short 

Examiner Notes
7. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuma (U.S. Patent 5747988) discloses a in a relevant art an apparatus for flaw detection in which an object material having magnetic properties is magnetized and leakage fluxes generated due to a flaw, which are detected to indicate a flaw of the object material, and a sensor for detecting leakage fluxes generated due to a flaw of a magnetized object material having magnetic properties



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858